EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony Laurentano, registration no. 38220 on 1/24/2022.
The application has been amended as follows: 
In Claims
Cancel claim 5.
Claim 1
1. (Currently Amended) A method performed by at least one computer processor for associating a technical artifact with one or more portions of a process flow diagram, the method comprising
extracting a plurality of technical artifacts from a computing system having a plurality of software applications, wherein the plurality of software applications includes one or more target applications,
providing a process flow diagram having a plurality of nodes and a plurality of edges separate and distinct from the plurality of technical artifacts,
associating one or more of the plurality of technical artifacts with one or more of the plurality of nodes of the process flow diagram,


when the node is actuated, displaying an architectural diagram of the associated technical artifact, wherein the plurality of technical artifacts are representative of instances where one or more of the plurality of software applications communicates with one or more of the target software application, and
determining, when the technical artifact is associated with the process node, the one or more target applications that require modification when the process flow diagram is modified;
wherein the step of providing a process flow diagram comprises creating the process flow diagram or importing the process flow diagram.

7. (Currently Amended) A system for associating a technical artifact with a process flow diagram, comprising
a data extraction unit for extracting one or more technical artifacts from a plurality of software applications, wherein the plurality of software applications includes one or more target software applications, 
wherein the plurality of technical artifacts are representative of instances where one or more of the plurality of software applications communicates with the one or more target software applications,
a project explorer tool for receiving the technical artifacts and for forming a list of the technical artifacts,
a process flow diagram unit for providing a process flow diagram having a plurality of nodes and a plurality of edges separate and distinct from the plurality of technical artifacts, wherein one or more of the plurality of nodes is implemented by one or more of the plurality of 
an architecture diagram unit for generating an architecture diagram of each of the plurality of technical artifacts associated with the process flow diagram; 
wherein the architecture diagram of each of the technical artifacts generated by the architecture diagram unit includes one or more programmatic relationships between one or more of the plurality of nodes, and
a visual application unit for displaying the process flow diagram generated by the process flow diagram unit and for displaying the technical artifacts from the project explorer tool,
wherein the project explorer tool is configured to associate one or more of the plurality of nodes with one or more of the plurality of technical artifacts and generating an implementation relationship between the technical artifact and the process node, such that the technical artifact executes the process node, and
wherein the association of the technical artifact with the process node enables the project explorer tool to determine the one or more target applications associated therewith and if the process flow diagram is modified, then the project explorer tool is configured to provide information indicative of the one or more target applications to be modified;
wherein the step of providing a process flow diagram comprises creating the process flow diagram or importing the process flow diagram.

28. (Currently Amended) A computer implemented method for associating a technical artifact with a process flow diagram, the method comprising


receiving the technical artifacts and forming a list of the technical artifacts,
generating a process flow diagram having a plurality of nodes and a plurality of edges, that are separate and distinct from the plurality of technical artifacts, 
wherein one or more of the plurality of nodes is implemented by one or more of the plurality of technical artifacts when associated therewith and the plurality of edges represent relationships there between,
based on a user request, generating an architecture diagram of each of the plurality of technical artifacts,
selecting at least one of the technical artifacts and associating the selected technical artifact with one of the plurality of nodes, and
displaying the process flow diagram and the architecture diagram for each of the associated technical artifacts,
associating one or more of the plurality of nodes with one or more of the plurality of technical artifacts and generating an implementation relationship between the technical artifact and the process node, such that the technical artifact executes the process node, and


wherein the step of providing a process flow diagram comprises creating the process flow diagram or importing the process flow diagram.

35. (Currently Amended) A non-transitory, computer readable medium comprising computer program instructions tangibly stored on the computer readable medium, wherein the computer program instructions are executable by at least one computer processor to perform a method, the method comprising:
extracting one or more technical artifacts from a plurality of software applications, wherein the plurality of software applications includes one or more target software applications, and wherein the plurality of technical artifacts are representative of instances where one or more of the plurality of software applications communicates with one or more target software applications,
receiving the technical artifacts and forming a list of the technical artifacts,
generating a process flow diagram having a plurality of nodes and a plurality of edges that are separate and distinct from the plurality of technical artifacts, 
wherein one or more of the plurality of nodes is implemented by one or more of the plurality of technical artifacts when associated therewith and the plurality of edges represent relationships there between;
generating an architecture of each of the plurality of technical artifacts,

displaying the process flow diagram and for each process node which has an associated technical artifact, displaying an architecture diagram of the associated technical artifact,
associating one or more of the plurality of nodes with one or more of the plurality of technical artifacts and generating an implementation relationship between the technical artifact and the process node, such that the technical artifact executes the process node, and
based on the association of the technical artifact with the process node, determining the one or more target applications associated therewith and if the process flow diagram is modified, then providing information indicative of the one or more target applications to be modified;
wherein the step of providing a process flow diagram comprises creating the process flow diagram or importing the process flow diagram.

Allowable Subject Matter
Claims 1-4, 6-19, 21-22 and 24-41 (renumbered 1-38) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The arguments in applicant’s remarks filed on 12/21/2021 were fully considered and are persuasive. The applicant successfully argued the cited prior art does not teach or suggest the limitations when the node is actuated, displaying an architectural diagram of the associated technical artifact, wherein the plurality of technical artifacts are representative of instances where one or more of the plurality of software applications communicates with one or more of the target software application, and determining, when the technical artifact is associated with the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ANIL KHATRI/            Primary Examiner, Art Unit 2191